Title: José Corrêa da Serra to Thomas Jefferson, 2 October 1819
From: Corrêa da Serra, José
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Philadelphia
								2 October. 1819.
							
						
						I am unluckily forced to differ my pilgrimage to Monticello, till the beginning of November, when i will pay my respects to you before i shut myself in Washington for the winter. In the present circumstances it would be highly imprudent in my situation to quit the sea shore and to go far from this city, New york and Boston, the three doors by which communications and orders can reach me.
						By this time your University meeting has taken place, and i hope the  results are according to your wishes, and of course to mine. What i have witnessed of Late in this Medical school has brought to my recollection the practice of many European Universities, which practice i am persuaded is one of the causes of their superiority. By a curious contrast it is more consonant to the American institutions and spirit than to ours. I shall lay it now before you, and you will judge. I have seen it practised in Rome and at Naples (i believe it is also followed in the other Italian Universities of the first order) and in Portugal where since the reform of the studies which was radical in 1774, it has proved the palladium of real science. This practise is what they call Concorso in Italy. Opposition in Portugal. Whenever a chair is vacant, solemn proclamations and advertisements are made through the nation, that the chair will be open to concourse in such a day. All the candidates present by the fixed time are admitted and duly registered. All the academical corporation whether professors or curators are called to the opening of the text book, suppose the Bible for the Divines. A child with an ivory knife opens the book at random, and the first verses of the prior page, are given as a theme to the candidates, who are then shut in the Library of the University and kept there with great solemnity without interference of any body else of any denomination. They have the use of the books, pen and ink and paper. At proper fixed hours they are permitted to go home to rest. The morning after, they appear in the hall of concourses, which is generally the Largest in the building, and open to all the public, and none of the academical corporation is permitted to be absent without proper and sufficient reasons. The candidates go to the chair one by one, and must speak an hour on the subject of the text, and give to the corporation the notes they had written in the Library, because many can better write than speak, and others possess the art of speaking, and think less. The professors then choose three, which they believe the best and from them the whole body academic chuses by plurality of voices.
						
						You see by this exposition how the public opinion is eclairèe and dark intrigues bridled, and aristocratic influence Limited. I need not, speaking to you, enter in more detailed considerations, because i am sure you see them all  at a glance.
						I beg you will present my best respects to Mrs and Cl Randolph, and to accept for yourself the assurances of the heartfelt respect and attachment, with which i am
						
							Most respectfully and affectionately yours
							
								Joseph Corrèa de Serra
							
						
					
					
						P.S. I know that you buy books in France and England. I dare recommend to you to subscribe to the Revue Encyclopedique, a new journal begun January Last, carried chiefly by members of the Institute. Nothing shows better how much French minds have gained by the revolution, and the fall of Napoleon. What prodigious century this nineteenth will be for human understanding! An essay on prejudices by Simonde Sismondy i am sure will strike you by its simplicity and depth, as it has struck me. It is in the Revue for April. The maturity and judgement with which every branch of moral or natural science is treated, will rapidly increase the circulation of truth.
					
				